Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      03-APR-2019
                                                      10:56 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                vs.

                      MICHAEL LIMJUCO ABELLA,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; CR. NO. 14-1-1253)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2016); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2016),

           IT IS HEREBY ORDERED that Petitioner’s application for

writ of certiorari, filed April 1, 2019, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule

40.1(a) (2017).   (“The application shall be filed within thirty
days after the filing of the Intermediate Court of Appeals’

judgment on appeal or dismissal order, unless the time for filing

the application is extended in accordance with this rule.”).

          DATED:   Honolulu, Hawai#i, April 3, 2019.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                 2